           Case 1:19-cr-10357-RGS Document 58-7 Filed 06/08/20 Page 1 of 1




                                                      EXHIBIT 8


From: Jonathan D. Plaut
Sent: Monday, August 19, 2019 12:17 AM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: Re: Fondots

Sara, I would like to reiterate that our reluctance in moving forward with a plea under these facts is that we are not
confident that the alleged facts are true, when all mitigating evidence is also considered. I have an abiding doubt as
to the facts. Please show us the evidence. Thank you.

Jonathan

Jonathan Plaut, 617-451-3200
